                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF ALASKA



 JEREMY BEEBE,

                     Plaintiff,
               v.

 STATE OF ALASKA, et al.,
                                                    Case No. 1:21-cv-00012-SLG
                     Defendants.



                      ORDER RE STATE’S MOTION TO DISMISS

       Before the Court at Docket 8 is Defendant State of Alaska, Department of Corrections’

Motion to Dismiss. No response was filed by the pro se Plaintiff. DOC is entitled to dismissal

because Plaintiff has not alleged any facts supporting a claim for relief against it. The

dismissal will be with prejudice, because arms of the State are not persons under Section

1983. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 70 (1989).

       Therefore, IT IS ORDERED that the motion to dismiss the State of Alaska is

GRANTED, and the State of Alaska, Department of Corrections is hereby dismissed with

prejudice.

       DATED this 23rd day of August, 2021 at Anchorage, Alaska.


                                                 /s/ Sharon L. Gleason
                                                 UNITED STATES DISTRICT JUDGE




             Case 1:21-cv-00012-SLG Document 16 Filed 08/23/21 Page 1 of 1
